DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 Aug 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 13-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 7,588,047) in view of Vicars (US 2010/0288958).
Regarding Claim 1, Vogt discloses a check valve (Figure 3).  The valve comprising: 
a housing (generally at 1 in Figure 2) defining an internal cavity (Figure 3, where the valve is held) having a first port (from the bottom through 6) and a second port (to the top as shown in Figure 3) both in fluid communication therewith and having a pin (37) protruding into the internal cavity toward either of the first port or the second port (to the first port as seen in Figure 3); and 
a hemispherical poppet sealing member (3) within the internal cavity (Figure 3), having a hollow stem (25) with the pin received therein (Figure 3), and being translatable along the pin between a closed position against an annular seat within the internal cavity of the housing (Figure 3) and an open position (the open position shown in Figure 2; but with the embodiment of Figure 3); 
wherein the annular seat (7 and 8), in a longitudinal cross-section through the check valve, defines a convex spherical radius at an interior surface of the housing that has a partial "S" shaped curve centered about the convex spherical radius (Figure 3), and wherein, in the closed position, a convex surface of the hemispherical poppet sealing member is sealing engaged with the convex spherical radius of the annular seat to define a convex surface-convex surface seal (Figure 3), which defines a first gap and a second gap both being between the outermost surface of the hemispherical poppet sealing member and the housing (from the portions above and below where the seal 7 sits on the body at 8 as shown in Figure 3), the first gap being above and the second gap being below the convex surface-convex surface seal (Figure 3), and wherein, most proximate an underside of the hemispherical poppet sealing member, the internal cavity from the interior surface of the housing radially to the hollow stem is unobstructed (as best understood, the underside of the hemispherical poppet and the internal cavity to the hollow stem is obstructed only by the spring as seen in Figure 3),
where one or both of the annular seat and the hemispherical poppet sealing member include a ring of elastomeric sealing material to define the convex spherical radius of the annular seat or the portion of the convex surface of the hemispherical poppet sealing member that engages the annular seat in the closed position (Figure 3 shows where the hemispherical seal member includes the ring of sealing material (at 7) which defines a portion of the convex surface of the sealing member that engages the annual seat),
but fails to expressly disclose where the ring of elastomeric sealing material is flush with the partial “S” shaped curved contour of the annual seat or the portion of the convex surface of the hemispherical poppet sealing member.
Vicars teaches a check valve (Figure 1) with a housing (generally at 34) and a poppet sealing member (76 generally), where the poppet sealing member (80) includes a ring of elastomeric sealing material to define the portion of the surface of the hemispherical poppet sealing member that engages the annular seat in the closed position (Figure 1) and where the ring of elastomeric sealing material is flush with the portion of the surface of the hemispherical poppet sealing member (Figure 1; where the convex surface is disclosed by Vogt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt to incorporate the teachings of Vicars to provide for where the ring of elastomeric sealing material is flush with the partial “S” shaped curved contour of the annual seat or the portion of the convex surface of the hemispherical poppet sealing member.  Doing so would be combining prior art elements according to known methods (the valve sealing ring shape of Vicars with the valve of Vogt) to yield predictable results (to provide for a secure seal while limiting damage and wear to the valve sealing ring).
Regarding Claim 3, Vogt discloses where the ring of elastomeric sealing material is formed as part of one or both of the annular seat and the hemispherical poppet sealing member (as part of the member as seen in Figure 3; The limitation “insert molded or co-molded” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.)  
Regarding Claim 4, Vogt discloses where the annular seat is formed at a transition from the first port into the internal cavity (at the curve as seen in Figure 3).  
Regarding Claim 13, Vogt discloses where the hemispherical poppet sealing member (3) is normally closed (Figure 3 via the spring).  
Regarding Claim 14, Vogt discloses where the hemispherical poppet sealing member is normally neutral (Col 2, lines 16-17).  
Regarding Claim 15, Vogt discloses an engine system (Col 2, lines 25-29).  The system comprising: a check valve according to claim 1 controlling fluid flow through a conduit therein (Figure 3).  
Regarding Claim 17, Vogt discloses where the ring of elastomeric sealing material is formed as part of one or both of the annular seat and the hemispherical poppet sealing member (as part of the member as seen in Figure 3; The limitation “insert molded or co-molded” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.)  
Regarding Claim 18, Vogt discloses where the internal cavity has a generally spherical shape (Figure 3).  

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 7,588,047) in view of Vicars (US 2010/0288958) in further view of Smirl (US 3,468,337) in further view of Bartow et al (US 2018/0283572).
Regarding Claim 6, Vogt discloses where a first housing portion (18) defines the first port (Figure 3) and a second housing portion (19) defines the second port (Figure 3), but fails to expressly disclose where the first housing portion terminates away from the first port with a double flanged end, wherein an interior flange of the double flanged end is shorter than an exterior flange of the double flange and the interior flange is contoured to lie radially inward of a rim of the second housing portion to collectively define the generally spherical shape of the internal cavity.  
Smirl teaches a check valve (Figure 2) with a first housing portion (generally at 14) and a second housing portion (12) where the first housing portion terminates away from the first port with a double flanged end (78), and the interior flange is contoured to lie radially inward of a rim of the second housing portion (80) to collectively define the internal cavity (generally at 26; where the generally spherical shape of the internal cavity is disclosed by Junkers at Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt to incorporate the teachings of Smirl to provide for where the first housing portion terminates away from the first port with a double flanged end, and the interior flange is contoured to lie radially inward of a rim of the second housing portion to collectively define the generally spherical shape of the internal cavity.  Doing so would be combining prior art elements according to known methods (securing two body housings of a check valve) to yield predictable results (to provide a secure attachment of body portions of a check valve).
Bartow et al teach a check valve (Figure 3) with a first and second housing portion (22 and 30) where the first housing portion terminates away from the first port with a double flanged end (Figure 4), wherein an interior flange of the double flange is shorter than an exterior flange of the double flange (Figure 4).
It would have been an obvious matter of design choice to provide for wherein an interior flange of the double flange is shorter than an exterior flange of the double flange, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 7, Bartow et al teach where the exterior flange of the first housing portion and the rim of the second housing portion have a snap-fit connection (Figure 3).  
Regarding Claim 8, Smirl teaches where the first housing portion and the second housing portion are spin-welded together (Col 3, lines 52-56).  
Claims 10, 12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 7,588,047) in view of Vicars (US 2010/0288958) in further view of Knox (US 3,776,250).
Regarding Claim 10, Vogt discloses all essential elements of the current invention as discussed above except for where the hemispherical poppet sealing member defines an annular outer rim, and from the annular outer rim an elastomeric flange extends radially outward, wherein, in the closed position, the elastomeric flange forms a secondary seal that is a clearance fit or an interference fit with a surface of the internal cavity that is separated a distance from the convex surface-convex surface seal and, wherein, the elastomeric flange is bendable in response to pressure differentials in the check valve to move out of the way of fluid flow in the open position, thereby moving a free end thereof away from the surface of the internal cavity and towards the stem and the pin.  
Knox teaches a check valve (Figure 1) with a hemispherical poppet sealing member (13) where the hemispherical poppet sealing member defines an annular outer rim (the downstream end portion of 16), and from the annular outer rim an elastomeric flange extends radially outward (42), wherein, in the closed position, the elastomeric flange forms a secondary seal that is a clearance fit or an interference fit with a surface of the internal cavity (Figure 5) that is separated a distance from the convex surface-convex surface seal (at 17) and, wherein, the elastomeric flange is bendable in response to pressure differentials in the check valve to move out of the way of fluid flow in the open position (Figure 1), thereby moving a free end thereof away from the surface of the internal cavity and towards the stem and the pin (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt to incorporate the teachings of Knox to provide for where the hemispherical poppet sealing member defines an annular outer rim, and from the annular outer rim an elastomeric flange extends radially outward, wherein, in the closed position, the elastomeric flange forms a secondary seal that is a clearance fit or an interference fit with a surface of the internal cavity that is separated a distance from the convex surface-convex surface seal and, wherein, the elastomeric flange is bendable in response to pressure differentials in the check valve to move out of the way of fluid flow in the open position, thereby moving a free end thereof away from the surface of the internal cavity and towards the stem and the pin.  Doing so would be combining prior art elements according to known methods (the elastomeric lip of Knox with the valve of Vogt) to yield predictable results (to provide a secure seal that further compresses on presence of downstream pressure).
Regarding Claim 12, Vogt discloses where a spring (9) is seated in the internal cavity in a biasing orientation against the cupped underside of the hemispherical poppet sealing member (10; Figure 1).  
Regarding Claim 20, Vogt discloses all essential elements of the current invention as discussed above except for where the hemispherical poppet sealing member has a cupped underside defining an outer rim, and wherein the outer rim comprises an elastomeric flange extending radially outward that, in the closed positioned, forms a clearance fit or an interference fit with a surface of the internal cavity.  
Knox teaches a check valve (Figure 1) with a hemispherical poppet sealing member (13) where the hemispherical poppet sealing member defines an annular outer rim (the downstream end portion of 16), and wherein the outer rim comprises an elastomeric flange (42) extending radially outward that, in the closed positioned, forms a clearance fit or an interference fit with a surface of the internal cavity (Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt to incorporate the teachings of Knox to provide for where the hemispherical poppet sealing member has a cupped underside defining an outer rim, and wherein the outer rim comprises an elastomeric flange extending radially outward that, in the closed positioned, forms a clearance fit or an interference fit with a surface of the internal cavity.  Doing so would be combining prior art elements according to known methods (the elastomeric lip of Knox with the valve of Vogt) to yield predictable results (to provide a secure seal that further compresses on presence of downstream pressure).
Regarding Claim 21, Vogt discloses all essential elements of the current invention as discussed above except where the convex surface of the hemispherical poppet is a fully continuous surface including over the stem.
Knox teaches a check valve (Figure 1) with a hemispherical poppet sealing member (13) where the hemispherical poppet sealing member defines where the convex surface of the hemispherical poppet is a fully continuous surface including over the stem (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt to incorporate the teachings of Knox to provide for where the convex surface of the hemispherical poppet is a fully continuous surface including over the stem.  Doing so would be combining prior art elements according to known methods (the convex surface of Knox with the valve of Vogt) to yield predictable results (to provide a smooth upstream surface of the valve).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753